 


110 HR 967 IH: To establish the treatment of actual rental proceeds from leases of land acquired under an Act providing for loans to Indian tribes and tribal corporations.
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 967 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the treatment of actual rental proceeds from leases of land acquired under an Act providing for loans to Indian tribes and tribal corporations. 
 
 
1.Certification of rental proceedsNotwithstanding any other provision of law, any actual rental proceeds from the lease of land acquired under the first section of the Act entitled An Act to provide for loans to Indian tribes and tribal corporations, and for other purposes (25 U.S.C. 488) certified by the Secretary of the Interior shall be deemed— 
(1)to constitute the rental value of that land; and 
(2)to satisfy the requirement for appraisal of that land. 
 
